Citation Nr: 0013219	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  He was a prisoner-of-war (POW) of the German 
government from September 1944 to May 1945.  The veteran died 
on October [redacted], 1995.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appellant also appealed the RO's April 1996 decision 
denying her claim for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).  Following a remand of the issue by the Board, 
the RO granted the appellant's claim for DIC by a decision in 
August 1999.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1995 due to an acute 
myocardial infarction.

2.  The veteran was a POW of the German government from 
September 1944 to May 1945, and, at the time of death, 
service connection was in effect for: PTSD with depressive 
and phobic features, rated 100 percent; multiple shell 
fragment wound scars of forehead, right leg and left knee, 
rated 10 percent; edema of both upper and lower eyelids, 
rated 10 percent; and a left knee strain, rated 10 percent.      

3.  The veteran had clinical evidence of localized swelling 
on his separation examination and during the years 
immediately thereafter, and he had underlying ischemic heart 
disease at the time of his death.

CONCLUSION OF LAW

The veteran's fatal heart disease is presumed to have been 
incurred during active service; a service-connected 
disability caused or contributed to his death.  38 U.S.C.A. 
§§ 1101, 1112, 1310 (West 1991); 38 C.F.R. §§ 3.302, 
3.309(c), 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that her husband's death can be linked 
to his period of active service.  She and her representative 
collectively assert that the veteran experienced a great deal 
of stress, including due to time as a prisoner of war (POW) 
in Germany, and that this stress ultimately led to his 
myocardial infarction.  Therefore, they argue that service 
connection is clearly warranted in this matter.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service 
connected disorder caused death, or substantially or 
materially contributed to death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  A service connected 
disorder is one which was incurred in or aggravated by active 
service, or is one of certain enumerated diseases which was 
manifested to a compensable degree within a presumptive 
period after the veteran's separation from active duty.  
Heart disease which is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 C.F.R. § 3.309(a).

In addition, 38 C.F.R. § 3.309(c) provides that if a veteran 
is a former prisoner of war and as such was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  These diseases are avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  A note to that section provides that, for 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
that had experienced localized edema during captivity.

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible; the 
RO has properly developed the evidence, and there is no 
further VA duty to assist in this claim.  38 U.S.C.A. § 
5107(a).

A certificate of death shows that the veteran died on 
October [redacted], 1995 due to an acute myocardial infarction 
(MI).  It was noted that the approximate interval between the 
onset of the MI or heart attack and death was one hour.  
Diabetes Mellitus and peripheral vascular disease were listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause of death, the MI.  

The appellant contends that the veteran's death was a result 
of his service-connected PTSD.  She also asserts that the 
veteran, as a prisoner of war, would have undergone 
significant stresses that would have led to heart disease and 
the ultimate myocardial infarction.

At the time of the veteran's death, service connection was in 
effect for: PTSD with depressive and phobic features, rated 
100 percent; multiple shell fragment wound scars of forehead, 
right leg and left knee, rated 10 percent; edema of both 
upper and lower eyelids, rated 10 percent; and a left knee 
strain, rated 10 percent.  

A review of the service medical records discloses no heart 
disease in service.  There is no post service medical 
evidence of any type of cardiovascular disease until 1979, 
many years after service, when the veteran was noted to have 
hypertension.  A careful review of VA outpatient records from 
December 1979 through January 1992 did not show a medical 
opinion relating the veteran's cardiovascular disease to 
service or stress associated with service.  Further, the 
Board also notes that the veteran underwent several VA 
examinations, most recently in February 1992, but that no 
nexus opinion was provided.  There is no medical evidence 
that a service connected disorder caused death, or 
substantially or materially contributed to death.  Evidence 
from Lawrence R. Moss, D. O., dated May 1995, cites medical 
literature pertaining to relating hypertension or 
cardiovascular disease to stress or mental illness.  However, 
in determining whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the U. 
S. Court of Appeals for Veteran's Claims (Court) has held 
that such evidence, standing alone, is sufficient to well 
ground a claim only if it discusses generic relationships 
with a degree of certainty such that, under the facts of the 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  See Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  The 
evidence in question contains no such specificity.  However, 
as the veteran was a former POW who died of a heart attack 
and had localized swelling (of the eyelids) upon separation 
from service, the question is raised whether his fatal heart 
disease should be presumed to have been incurred in service 
under the provisions of 38 C.F.R. § 3.309 (c), which pertain 
to the lifetime presumption of certain diseases for former 
POWs. 

The medical evidence shows that the veteran died of a sudden 
heart attack.  The Court has upheld the above General Counsel 
opinion, holding that a myocardial infarction (which the 
Court defined in the same case as a heart attack, or an acute 
episode of heart disease due to insufficient blood supply to 
the heart muscle itself, especially when caused by a coronary 
thrombosis or a coronary occlusion) was not an injury for 
purposes of service connection for inactive duty training 
reservists.  Brooks v. Brown, 5 Vet. App. 484, at 484 and at 
486- 487 (1993).  It follows from this holding that a heart 
attack occurs in the presence of underlying heart disease.  
While the record contains no medical evidence or opinion that 
the veteran's fatal heart disease was linked to service, in 
view of the foregoing medical evidence of localized swelling 
and the apparent fatal ischemic heart disease, the causal 
link is established by presumption.  38 C.F.R. § 3.309 (c).  
Accordingly, service connection for the cause of the 
veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

